Citation Nr: 1016607	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture, 2nd metatarsal, left foot, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased rating for mycotic dystrophy 
of bilateral toenails, right greater than left, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1994 to 
November 1998.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and August 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  With respect to the increased 
ratings, a notice of disagreement to the January 2004 rating 
decision was received in October 2004.  On the claim of 
service connection for a psychiatric disorder, a notice of 
disagreement to the August 2005 rating decision was received 
in September 2005.  A statement of the case pertaining to all 
the issues on appeal was issued in December 2005, and a 
substantive appeal was received in February 2006.  In his 
substantive appeal, the Veteran requested a Board hearing at 
the local RO.  In March 2010, a Board video conference 
hearing was scheduled.  However, the Veteran failed to appear 
and has not submitted a motion requesting a new hearing.  

Further, the August 2005 rating decision also denied 
entitlement to service connection for eye disability, and the 
Veteran's notice of disagreement and substantive appeal 
indicated that he wished to also appeal this issue.  However, 
a subsequent rating decision in April 2009 granted service 
connection for dry eye syndrome.  Thus, as this was a full 
grant of the benefit sought on appeal, this issue is no 
longer in appellate status. 
 
In August 2009, the Veteran through his representative 
submitted a claim to reopen the issues of service connection 
for left ankle disability, bilateral knee disability and 
allergic rhinitis.  In October 2009, the RO sent the Veteran 
a VCAA notice with respect to these issues to which the 
Veteran responded that same month.  However, these issues 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are referred 
to the RO for appropriate action.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected status post fracture, 2nd 
metatarsal, left foot, is not productive of a disability 
picture analogous to moderately severe foot injuries.

2.  The Veteran's service-connected mycotic dystrophy of 
bilateral toenails does not comprise 20 percent or more of 
the entire body or 20 percent or more of exposed areas 
affected, or require the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for status post fracture, 2nd 
metatarsal, left foot, have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for   mycotic dystrophy of bilateral 
toenails have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7, 4.118, Diagnostic 
Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in December 2003 and December 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the increased 
rating issues on appeal.  The appellant was also advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in December 2003, which was prior to 
the January 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in a subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for increased ratings.  
Further, the December 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although, the RO sent notice in May 2009 with respect to the 
fractured left toe disability in compliance with Vazquez-
Flores, the Board points out that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the December 2003 and December 2006 correspondences in light 
of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claims.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA fee-based examination in 
December 2003.  He was also afforded VA examinations in April 
and December 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the increased rating issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the increased rating issues on appeal. 



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Status Post Fracture, 2nd Metatarsal, Left Foot

The present appeal includes the issue of entitlement to a 
rating in excess of 10 percent for status post fracture, 2nd 
metatarsal, left foot.  The RO has rated the Veteran's 
service-connected left foot disability under Diagnostic Code 
5284, which provides criteria for rating other foot injuries.  
A moderate foot injury warrants a 10 percent disability 
evaluation.  A moderately severe foot injury warrants a 20 
percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

With respect to the remaining diagnostic codes applicable to 
the foot, Diagnostic Codes 5277, 5278, 5279, 5281, 5282 and 
5283 are not for application in the instant case because 
there has been no objective finding of weak foot (Diagnostic 
Code 5277), claw foot (Diagnostic Code 5278), anterior 
metatarsalgia (Diagnostic Code 5279) hallux rigidus 
(Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or 
malunion or nonunion of tarsal or metatarsal bones 
(Diagnostic Code 5283).

The Veteran filed his current claim for an increased rating 
in November 2003.  He was afforded a VA fee-based examination 
in December 2003.  The Veteran reported pain, stiffness and 
swelling at rest as well as weakness and fatigue when 
standing or walking.  Functional impairment included problems 
with exercising.  The disability resulted in two weeks of 
total time lost from work.  On physical examination, gait was 
within normal limits and the Veteran did not require 
assistive devices for ambulation.  Examination of the left 
foot revealed tenderness.  Pes planus was not present.  He 
had limitations with standing and walking.  The limitations 
worsened the problem of skin fissures.  X-ray of the left 
foot showed thickening of cortex of second metatarsal bone; 
bone projection at second metatarsal joint; and mild hallux 
valgus.  The diagnosis was status post fracture, 2nd 
metatarsal, left foot.  

The Veteran was afforded a VA examination in April 2006 by a 
podiatrist.  The claims file was reviewed.  The Veteran 
reported that he had symptomatic treatment for foot 
complaints with Motrin with some improvement and he also wore 
orthotics with some symptomatic improvement.  He also 
reported that he recently received an injection at the VA 
with some symptomatic improvement, but experienced what he 
interpreted to be a side effect characterized as "anger."  
On physical examination, the Veteran exhibited bilateral 
symmetrical pes planovalgus foot type.  He had normal form 
and function of tibialis posterior and tendo-Achilles 
bilaterally and symmetrically.  There was no painful motion, 
edema, weakness or instability.  




The Veteran had tenderness primarily about the left second 
metatarsal and also about the first, third, fourth and fifth 
metatarsals seeming to be out of proportion with an evidence 
of actual pathology.  There was no identifiable swelling or 
deformity.  He was tender to palpation about the distal 
aspect of the planta fascia in the sole of the left foot.  He 
had incidental hallux abductus deviation of the left great 
toe without impairment of range of motion with attention to 
that digit.  There was no pain upon manipulation of the left 
foot.  The Veteran neither had nor required assistive 
devices.  His gait and weight bearing were normal.  His 
walking ability, standing ability and distance tolerance were 
normal.  

The diagnosis was bilateral symmetric pes planus without 
relationship to military service.  The examiner determined 
that the Veteran's foot type was of hereditary origin.  He 
did not have acquired pes planus and had no progression of 
pes planus beyond normal life progression in association with 
his military service.  A diagnosis of plantar fasciitis 
distal aspect sole, left foot was also given.  Again, there 
did not appear to be a direct, causal or significant 
contributory relationship between the plantar fasciitis and 
history of metatarsal fracture of the left foot.  Plantar 
fasciitis was more likely than not of independent origin e.g. 
at least as likely as not associated with the Veteran's 
obesity.  Lastly, the examiner found that the Veteran had 
chronic mild fracture reparative soreness left second 
metatarsal that may be characterized as comparable to mild 
osteoarthritis.  There was no pathologic evidence to support 
clinical problems affecting the other metatarsals of the left 
foot.   Ranges of motion were not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  Second metatarsal pathology as identified 
herein and related to the Veteran's military service would be 
characterized as mildly or minimally limiting for ambulatory 
tolerance.  
 
The Veteran was afforded another VA examination in December 
2006 by the same examiner.  The Veteran again reported 
soreness with ambulatory activity.  On physical examination, 
the Veteran was tender to palpation and with range of motion 
about the left second metatarsal phalangeal joint line, but 
without swelling or limitation in this region.  Passive range 
of motion was unimpaired.  The Veteran also exhibited pes 
planus foot type.  


The assessment, in pertinent part, showed bilateral symmetric 
moderate pes planus neither caused by nor accelerated by 
military service beyond normal life progression; plantar 
fasciitis bilaterally related to which this Veteran would 
experience minimal to mild limitation for ambulatory 
tolerance in his customary employment capacity; capsulitis 
about the left second metatarsal phalangeal joint with 
chronic mild fracture reparative process in the left second 
metatarsal shaft related to which the Veteran would 
experience minimal to mild limitation for ambulatory capacity 
in his occupation.  Ranges of motion were not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  

The Veteran's representative argues that the Veteran should 
be afforded a new VA examination given that the most recent 
examination was provided in December 2006.  However, a new 
examination is not required simply because of the time which 
has passed since the last examination.  VA's General Counsel 
has indicated that a new examination is appropriate when 
there is evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Nevertheless, in the 
instant case, the Veteran has not asserted nor does the 
medical evidence show that his service-connected left foot 
disability has increased in severity since the last 
examination.  In turn, given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.

Private and VA treatment records also showed complaints of 
left foot pain.  In February 2004, the Veteran complained of 
an increase in left foot pain with occasional swelling and 
pounding sensation on top of foot.  However, on physical 
examination, the Veteran ambulated easily to examination room 
with no acute distress.  There was no asymmetry, warmth, 
swelling, effusion or deformity.  The Veteran exhibited full 
range of motion.  



In a December 2005 VA treatment record showed that the 
Veteran complained of shooting pain at dorsum of foot at met 
head and met shaft of 2nd toe.  Pain occurred when Veteran 
stood for a long time and when he took a rest, the pain 
increased.  The Veteran reported chronic pain all the time 
and that it was hard to get around.  He took Motrin for the 
pain.  On physical examination, it was hard to do a toe 
raise.  The assessment was capsulitis and arthritis of 2nd 
toe.  The Veteran was given a steroid injection and 
prescribed a pair of insoles.  A follow up record in January 
2006 showed mild pain upon palpation of the left 2nd MPJ and 
pes planus foot type bilaterally.  Again, the Veteran 
reported "anger" as a side effect to the steroid injection.  
Lastly, a March 2009 VA record showed that the Veteran 
presented with complaints of ankle instability.  Examination 
findings noted pes planus and hindfoot valgus.    

The Board observes that the medical evidence of record 
indicates that the Veteran suffered from flatfoot or pes 
planus.  However, given the VA examiner's opinion that it was 
not related to service, the RO denied service connection for 
this disability in a July 2007 rating decision.  The Veteran 
did not initiate an appeal from this determination.  Thus, 
this issue is not in appellate status.  In turn, Diagnostic 
Code 5276 for flatfoot, is not applicable to the instant 
analysis.  

Further, with respect to Diagnostic Code 5280 for hallux 
valgus, this Diagnostic Code is also not for application in 
the instant matter.  Although there is some medical evidence 
of mild hallux valgus, there is no objective evidence showing 
a link between the mild hallux valgus and the Veteran's 
service-connected 2nd metatarsal.  Moreover, assuming there 
was a link, there has also been no evidence that the Veteran 
underwent an operation with resection of metatarsal head or 
that it was so severe as to be equivalent to amputation of 
the great toe to warrant a rating under this code.  



The Board finds that the medical evidence of record does not 
show that the Veteran's service-connected left foot 
disability could be characterized as moderately severe or 
greater to warrant a higher evaluation under Diagnostic Code 
5284.  The 2006 VA examinations consistently described the 
Veteran's disability picture as mild.  Further, there were 
also no objective findings of swelling, instability, weakness 
or abnormal weight bearing.  Given the lack of any objective 
finding of symptomatology besides pain, the Board must find 
that the Veteran's left foot injury cannot be considered 
moderate.  In sum, the Veteran's current symptoms are 
adequately contemplated under the current 10 percent 
disability rating.  

In conclusion, a preponderance of the evidence is against 
ratings in excess of 10 percent for the Veteran's service-
connected status post fracture, 2nd metatarsal, left foot.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the- doubt doctrine does not apply. See 
38 U.S.C.A. § 5107(b).

Mycotic Dystrophy of Bilateral Toenails, Right Greater than 
Left

The present appeal also involves the Veteran's claim that the 
severity of his service-connected mycotic dystrophy of the 
bilateral toenails warrants a higher disability rating.  The 
Veteran's service-connected mycotic dystrophy is currently 
rated as 10 percent disabling by the RO under Diagnostic Code 
7806.  Under Diagnostic Code 7806 for dermatitis or eczema, a 
30 percent rating requires that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A maximum rating of 60 percent is warranted 
when the skin disability covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806.



The December 2003 VA fee-based examination showed that the 
Veteran reported constant ulcer formation, itching, shedding, 
crusting and cracking as well as bleeding and pain after more 
use.  The skin disease did not involve any areas that were 
exposed to the sun.  Over the past 12 months, he had received 
topical medication only.  The functional impairment was 
bloody socks, altered walk, shoes thrown away constantly and 
weight gain.  He had lost motivation and felt depressed.  The 
condition resulted in two weeks of time lost from work.  On 
physical examination, there were signs of skin disease 
located on the plantar aspect of the feet.  Skin was thicker 
in some areas with scaliness, and scarring from skin 
fissures.  Nail deformity due to fungus with indurations of 
less than six square inches.  There was no ulceration, 
exfoliation, crusting, tissue loss, inflexibility, 
hypopigmentation and limitation of motion.  Skin lesion was 
zero percent of exposed area.  The skin lesion coverage 
relative to the whole body was six percent.  The skin lesions 
were not associated with systemic disease.  The skin lesions 
do no manifest in connection with a nervous condition.  The 
diagnosis mycotic dystrophy of bilateral toenails had 
progressed to mycotic dystrophy of toenails with progression 
to mycotic dystrophy of entire foot, both left and right.  

At the April 2006 VA examination, the Veteran reported that 
his skin disease, which affected the toenails along with 
contributory pruritis scaling and fasciculation of the soles 
of both feet, were transiently improved with pulse systemic 
antifungal therapy (Lamisil), but the Veteran experienced a 
relapse or recurrence after completion of regimen.  The 
cutaneous involvement, which was scaling and pruritis 
affecting the soles of the feet, had been marginally improved 
by intermittent self treatment with topical Tinactin.  On 
physical examination, the Veteran had mycotic dystrophy with 
characterized yellowing and thickening of toenails three, 
four, and five of the right foot and three of the left foot.  
The examiner diagnosed the Veteran with onychomycosis 
affecting toenails three, four, and five of the right foot 
and three of the left foot as well as tinea pedis affecting 
the soles of both feet characterized as concentric scaling 
hyperkeratosis.  The tinea pedis was at least as likely as 
not a continuity of the Veteran's tinea pedis dating to the 
time frame of military service.  The total body involvement 
was less than 0.5 percent.  

At the December 2006 VA examination, the Veteran reported 
mycotic dystrophy with yellowing and thickening of the 
toenails dating to 1996, treated transiently with a systemic 
antifungal agent but related to which he did not complete a 
full regiment.  He had self treated with topical Tinactin for 
pruritis and scaling affecting the soles of his feet dating 
to 1996 to 1997 with transient improvement.  On physical 
examination, mycotic dystrophy was present affecting toes 
three, four and five of the right foot and three of the left 
foot.  Concentric scaling hyperkeratosis was present on the 
soles of both feet.  The diagnosis was chronic tinea pedis 
with onychomycosis bilaterally affecting less than 0.3 
percent of total body.  These clinical entities e.g., tinea 
pedis and onychomycosis do not contribute adversely to the 
Veteran's ambulatory capacity.  

Again, the Veteran's representative argues that the Veteran 
should be afforded a new VA examination given that the most 
recent examination was provided in December 2006.  However, 
as previously noted, a new examination is not required simply 
because of the time which has passed since the last 
examination.  VA's General Counsel has indicated that a new 
examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Nevertheless, in the instant case, the Veteran 
has not asserted nor does the medical evidence show that his 
service-connected skin disability of his feet has increased 
in severity since the last examination.  Importantly, there 
has been no showing that the Veteran's skin disability has 
spread beyond his feet and, thus, no evidence of an increase 
in the exposed areas affected.  In turn, given that the 
claims file was reviewed by the examiners and the examination 
reports set forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examinations to 
be sufficient for rating purposes.

VA treatment records showed that the Veteran complained of 
pain, cracking and bleeding.  He was diagnosed with tinea 
pedis, chronic recurrent.  He usually responded to over the 
counter Tinactin.  


In November 2003, the Veteran complained that his medications 
were not working.  He was prescribed a topical antifungal 
drug.  A September 2005 record showed thick scaly skin to his 
feet but no fissuring or sores.  The assessment was tinea 
pedis and eczema of feet.  He was prescribed Naftin, TMC 
cream and Carmol.   A January 2006 record showed an 
assessment of tinea pedis and he was to continue using 
Clotrimazole for tinea infection.  In June 2007, examination 
showed cracks between the toes.  He was prescribed Carmol 10 
and lamisil.  Private treatment records also showed that the 
Veteran was seen for his tinea and prescribed lamisil.  

In support of his claim, the Veteran also submitted an FMLA 
certification for approval for leave for dermatology 
condition for intermittent leave of one to three days per 
week for the period of June 10, 2007 to September 30, 2007.  
The certification also indicated that the Veteran had no work 
limitations.  No supportive medical documentation was 
submitted.  

Based on the medical evidence of record, the Board finds that 
a rating in excess of 10 percent for the Veteran's service-
connected mycotic dystrophy is not warranted.  As found at 
all of the VA examinations, the Veteran's mycotic dystrophy 
with progressive tinea pedis does not affect 20 percent or 
more of the entire body or 20 percent or more of the exposed 
areas affected.  The examinations determined that the skin 
lesions on the feet did not involve any exposed areas.  
Moreover, the examinations indicated that it was 
significantly less than 20 percent of the entire body 
affected, with the highest percentage being a finding of six 
percent at the December 2003 examination.  Further, although 
the medical evidence does show that the Veteran has been 
prescribed topical ointments over the years for his skin 
disabilities, there is no objective medical evidence showing 
that the Veteran requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for at least 
six weeks or more during a 12-month period over the course of 
the appeal.  



In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for his service-connected mycotic 
dystrophy.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of 
such schedular criteria was discussed in great detail above.  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for status post fracture, 
2nd metatarsal, left foot is denied.  A rating in excess of 
10 percent for mycotic dystrophy of bilateral toenails, right 
greater than left, is denied. 



REMAND

The present appeal also includes the claim of service 
connection for a psychiatric disorder.   The Veteran was 
afforded a VA examination in May 2009.  The examiner found 
that the Veteran's depression began after the end of his 
military service.  Further, in a July 2009 addendum, the 
examiner found that it was less likely as not that the 
Veteran's depression was caused by or a result of his 
service-connected eye disability.    

In addition to the eye disability, the Veteran is service-
connected for a left foot disability, skin disability, 
capsulitis of the right ankle, tinnitus, and scar of the 
right arm.  VA records in August 2006 show that the Veteran 
felt that his injuries on active duty were the cause of his 
depression, anger and anxiety.  In May 2009, the Veteran felt 
depressed due to his weight problem and inability to stay 
physically active.  

As the evidence of record is insufficient to decide the claim 
on the theory of secondary service connection, the case is 
REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that any current 
psychiatric disorder either began in 
service or was caused by or aggravated 
by any single service-connected 
disability or by the combined service-
connected disabilities. 

In formulating the opinion, on the 
question of whether the current 
psychiatric disorder began in service, 
the examiner is asked to consider as a 
significant fact that the service 
treatment records, including the report 
of separation, contain no complaint, 
finding, history, symptom, treatment, 
or diagnosis of a psychiatric disorder. 

Also, the examiner is asked to consider 
that the term "aggravation" in this 
context means a permanent increase in 
the underlying psychiatric disorder, 
that is, an irreversible worsening 
beyond the natural clinical course and 
character of the condition due to any 
service-connected disability or the 
combined service-connected 
disabilities, as contrasted to a 
temporary worsening of symptoms. 

And the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

The claims folder should be made 
available to the examiner for review.  

2.  After the development requested has 
been completed, adjudicate the claim of 
service connection for a psychiatric 
disorder under the theories of direct 
service connection and secondary service 
connection, including aggravation.  
If the benefit sought on appeal remains 
denied, furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


